Title: To George Washington from Lafayette, 5 May 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

My dear General
Paris May the 5th 1787

Altho’ I Cannot omit an opportunity of writing to You, my letter will not Be so long and Minuted as I would like to make it, Because of the Constant Hurry of Business occasioned By the Assembly—every day, Sundays excepted, is taken up with General Meetings, Committee’s, and smaller Boards—it is a pretty extraordinary sight at Versailles, the more so as great deal of patriotism and firmness Has Been displayed.
From the time of this King’s Arrival to the throne, the expences of the treasury Have Been encreased of about two Hundred french Millions a Year—But it went at such a Rate Under M. de Calonne, that, Having Got a Monstrious deficiency, and knowing not How to fill it up, He persuaded the King to assemble Notable persons of each order, to please them with a plan of assemblies in each province which was much desired, and to get their Approbation for New taxes, with which He durst not By Himself saddle the Nation.
The Assembly was very properly choosen, Both for Honesty abilities, and personal Consequence—But M. de Calonne’s much depended on His own powers of speaking, and intriguing, as well as on the King’s Blind Confidence in Him, and all His plans—we were not the Representatives of the Nation—But Have Been supported By their partiality to us.
Calonne’s plan of a provincial assembly Has Been Amended By us—His plan of a tax in kind was Rejected—it Has Been the Case with several other projects—some others were altered for the Better, and sometimes new ones substituted—and we declared that, altho’ we Had no Right to impede, it was our Right not to advise unless we thought the measures were proper—and that we Could not think of New taxes unless we Knew the Returns of expenditure and the plans of Œconomy.
The More we entered into the Business, the less possible it was for the Ministry to do without us—to the Assembly the public looked up, and Had the Assembly Been dismissed the Credit was gone—as we were going to separate for the easter days, I made a motion to inquire into Bargains By which, Under pretence of exchanges, millions Had Been lavished upon princes and favourites—the Bishop of langres seconded my Motion—it

was thought proper to intimidate Us, and the King’s Brother told in His Majesty’s name that such motions ought to Be signed—upon which I signed the inclosed.
M. de Calonne went up to the King to ask I should Be Confined to the Bastille—an oratory Battle was Announced Betwen us for the next Meeting, and I was getting the proofs of what I Had advanced—When Calonne was Overthrown from His post, and so our dispute ended—except that the King and family, and the Great Men about Court, some friends excepted, don’t forgive me for the liberties I Have taken, and the success it Had Among the other Classes of the people.
M. de Calonne’s successor was M. de fourqueux an old man who lasted But a fortnight—and now we Have Got the Arch-Bishop of toulouse at the Head of affairs—a Man of the Most UpRight Honesty and shining Abilities—M. de villedeuil, a Clever man, will act Under Him, and we may Consider the Arch Bishop as a prime Minister.
We are going to Have good Houses of Representatives in each province, not to vote the taxes, But to divide them—we Have got the King to make Reductions and improvements to the Amount of forty millions of livres a year—we are proposing the means to insure a Better, and more public method of Administration—But will Be obliged in the end to make loans and lay taxes—the Assembly Have acted with firmness and patriotism—the walls of Versailles Had never Heard so many Good things—and our meeting, particularly in the alarming situation of affairs, when the kingdom was driving a way like phaëton’s Cart, will Have proved very Beneficial.
I Have Been much Hurt to Hear that the unpaid interest of the American debt was Considered as a very uncertain Revenue—I said every thing that was proper on the subject—But Could not prevent that Being Considered as a fact which Hitherto Has proved But too true—full justice Has Been done to the security of the Capital—But the ponctuality of the interest Has Been Animadverted upon.
M. de Calonne’s letter Has met with some difficulties from the farmers which are going to be settled—so that the Merchants Need not Be Uneasy—the Cloud that was gathering on the Turks and Russians is for the moment clearing up.
My Health Has Been deranged During the assembly—So far

as to endanger a little my Breast—But a good Regimen, and a little patience, without interrupting public Business, Have got me in a very fair way—inclosed is a Copy of my signed motion which I find in a newspaper—I would Have translated it, But you will very easely Have it done—when the opinions of the several Committees will Be printed, I shall send them to America.
My most affectionate Respects and those of madame delafayette and family wait on Mrs Washington and you my dear general—Remember me to the whole family and all friends—Most Respectfully, and tenderly I Have the Honour to Be my Beloved General, Your most devoted and grateful friend

lafayette


M. de St john de Crevecoeur the french Consul at Newyork Has requested my recommendation for some informations He wishes to Have—I assured Him you would Have no objections—Tarleton Has printed a journal of the Campaigns He Has made, wherein He treats Lord Cornwallis very severly.

